Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (Pub. No.: US 20140087091) filed in the IDS on 08/13/2021 in view of Smith (Pub. No.: US 2018/0308687).
Re claim 1, Lam teaches a method for forming a metal nitride layer on a substrate, comprising: 
a first deposition process comprising exposing a substrate to a first deposition gas mixture including metal source material in a processing chamber to deposit metal source material on an exposed surface of the substrate (“The substrate may be exposed to a titanium precursor gas formed by passing a carrier gas (e.g., nitrogen or argon) through an ampoule of a titanium precursor”, ¶ [0097]); 
a first purging process comprising supplying a first purge gas mixture into the processing chamber to remove excess metal source material and reaction byproducts from the processing chamber (“The substrate and chamber may be exposed to a purge step after stopping the flow of the titanium precursor gas”, ¶ [0098]); 
a second deposition process comprising exposing the substrate to a second deposition gas mixture including a nitride source compound in the processing chamber to form no more than one monolayer of metal nitride (“Thereafter, the flow of the reagent gas may be maintained or adjusted before igniting a plasma…. In one example, the reagent may be ammonia, nitrogen, hydrogen or a combination thereof to form an ammonia plasma, a nitrogen plasma”, ¶ [0099]); 
a second purging process comprising supplying a second purge gas mixture into the processing chamber to remove excess nitride source compound and reaction byproducts from the processing chamber (“The deposition chamber was exposed to a second purge step to remove excess precursors or contaminants from the previous step”, ¶ [0100]); and 
performing a plasma treatment process (¶ [0104]) comprising exposing the formed no more than one monolayer of metal nitride to plasma using a microwave plasma source (“a plasma may be generated from a microwave (MW) frequency generator or a radio frequency (RF) generator”, ¶ [0132]).
Re claim 21, Lam teaches a method for forming a metal nitride layer on a substrate, comprising: 
a first deposition process comprising exposing a substrate to a first deposition gas mixture including metal source material in a processing chamber to deposit metal source material on an exposed surface of the substrate (“The substrate may be exposed to a titanium precursor gas formed by passing a carrier gas (e.g., nitrogen or argon) through an ampoule of a titanium precursor”, ¶ [0097]), 
a first purging process comprising supplying a first purge gas mixture into the processing chamber to remove excess metal source material and reaction byproducts from the processing chamber (“The substrate and chamber may be exposed to a purge step after stopping the flow of the titanium precursor gas”, ¶ [0098]); 
a second deposition process comprising exposing the substrate to a second deposition gas mixture including a nitride source compound in the processing chamber to form no more than one monolayer of metal nitride (“Thereafter, the flow of the reagent gas may be maintained or adjusted before igniting a plasma…. In one example, the reagent may be ammonia, nitrogen, hydrogen or a combination thereof to form an ammonia plasma, a nitrogen plasma”, ¶ [0099]); 
a second purging process comprising supplying a second purge gas mixture into the processing chamber to remove excess nitride source compound and reaction byproducts from the processing chamber (“The deposition chamber was exposed to a second purge step to remove excess precursors or contaminants from the previous step”, ¶ [0100]); 
repeating until a desired thickness of the metal nitride layer is achieved (“The ALD cycle may be repeated until a predetermined thickness of a titanium material is deposited on the substrate”, ¶ [0101]); and 
a plasma treatment process comprising exposing the formed metal nitride layer to plasma using a microwave plasma source (“a plasma may be generated from a microwave (MW) frequency generator or a radio frequency (RF) generator”, ¶ [0132]).
In re claims 1 and 21, Lam fails to teach a non-plasma atomic layer deposition process.
Smith teaches depositing a metal nitride material using non-plasma atomic layer deposition process (¶ [0038], note that this is the same metal nitride material using in Lam).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of rapid ding nucleate and deposit the metal nitride layer on a silicon substrate region as taught by Smith, ¶ [0038]. 
Furthermore, after the combining of Lam and Smith would teach repeating the non-plasma atomic layer deposition process until a desired thickness of a metal nitride layer is achieved; and
 subsequent to the non-plasma atomic layer deposition process, performing a plasma treatment process comprising exposing the formed no more than one monolayer of metal nitride to plasma using a microwave plasma source
Re claim 2, in the combination, Lam teaches the method of claim 1, wherein the non-plasma atomic layer deposition process is repeated a predetermined times (¶ [0101]) prior to the plasma treatment process (¶ [0104]).
Re claim 3, in the combination, Lam teaches the method of claim 2, wherein the non-atomic layer deposition process and the plasma treatment process are repeated until a desired thickness of a metal nitride layer is achieved (¶ [0101]).
Re claim 4, in the combination, Lam teaches the method of claim 1, wherein the first deposition gas mixture comprises titanium tetrachloride (TiC4) and the metal source material comprises titanium (Ti) (¶ [0091]).
Re claim 5, in the combination, Lam teaches the method of claim 1, wherein the first deposition gas mixture comprises a tantalum containing precursor selected from the group consisting of pentakis(dimethylamino)tantalum(V) (CioH3ONTa), tantalum pentachloride (TaCI5), and tantalum pentafluoride (TaF5) and the metal source material comprises tantalum (Ta) (¶ [0127]).
Re claim 6, in the combination, Lam teaches the method of claim 1, wherein the second deposition gas mixture comprises ammonia (NH3) (¶ [0098]).
Re claim 7, in the combination, Lam teaches the method of claim 1, wherein the second deposition gas mixture comprises nitrogen (N2) (¶ [0098]).
Re claim 8, in the combination, Lam teaches the method of claim 1, wherein the first and second purge gas mixtures comprise hydrogen containing gas and inert gas (¶ [0098]-[0100]).
Re claim 9, in the combination, Lam teaches the method of claim 1, wherein the first and second deposition processes, the first and second purging processes, and the plasma treatment process are performed at a temperature between about 200°C and about 600°C (¶ [0095]).
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are moot due to a new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894